[Cite as Whiteside v. Dept. of Rehab. & Corr., 2010-Ohio-544.]

                                                         Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




NORMAN V. WHITESIDE

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2005-04691

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On December 10, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” Plaintiff timely filed objections.
        {¶ 4} Plaintiff asserts seven objections to the magistrate’s recommendation. In
his first objection, plaintiff asserts that the magistrate failed to rule on a motion for
contempt that he filed on August 16, 2006. A review of the record shows that plaintiff’s
motion was denied on March 21, 2007. Accordingly, the first objection is OVERRULED.
        {¶ 5} In his third, fourth, and fifth objections plaintiff challenges the magistrate’s
findings of fact. Civ.R. 53(D)(3)(b)(iii) states that objections to factual findings made by
Case No. 2005-04691                         -2-                      JUDGMENT ENTRY

a magistrate “shall be supported by a transcript of all the evidence submitted to the
magistrate relevant to that finding.”    Plaintiff did not file a transcript to support his
objections. Accordingly, plaintiff’s third, fourth, and fifth objections are OVERRULED.
         {¶ 6} In his second and seventh objections, plaintiff asserts that the magistrate
failed to address his claims of defamation and medical malpractice. While plaintiff did
assert such claims in his complaint, without a transcript of the evidence the court is
unable to determine whether plaintiff presented evidence in support of such claims at
trial. Accordingly, both the second and seventh objections are OVERRULED.
         {¶ 7} Upon review of the record, the magistrate’s decision and the objections,
the court finds that the magistrate has properly determined the factual issues and
appropriately applied the law. Therefore, the objections are OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein.        Judgment is rendered in favor of
defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          JOSEPH T. CLARK
                                          Judge

cc:


James P. Dinsmore                             Norman V. Whiteside, #184-313
Assistant Attorney General                    Warren Correctional Institution
150 East Gay Street, 18th Floor               P.O. Box 120
Columbus, Ohio 43215-3130                     Lebanon, Ohio 45036

MR/cmd
Filed January 20, 2010
To S.C. reporter February 16, 2010